Citation Nr: 1035491	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  00-11 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim for service connection for allergic 
bronchitis with early emphysema. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel






INTRODUCTION

The Veteran had active service from March 1956 to February 1962.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  
By that rating action, the RO determined that new and material 
evidence had not been received to reopen a previously denied 
claim for service connection for allergic bronchitis with early 
emphysema.  The Veteran appealed the RO's rating action to the 
Board. 

In October 2003 and April 2007, the Board, remanded the claim to 
the RO for additional development.  The case has returned to the 
Board for appellate consideration. 

The appeal is REMANDED to the RO/Appeals Management Center in 
Washington, DC.  VA will notify the Veteran if further action is 
required.


REMAND

The Veteran canceled his request for a hearing before a Veterans 
Law Judge at the Denver, Colorado RO in May 2003.  Since that 
time, and pursuant to the Board's October 2003 and April 2007 
remand directives, additional evidence pertinent to the issue on 
appeal has been received by the RO and added to the claims files.  
In a June 2010 statement to the Board, the Veteran once again 
requested a TB hearing. 

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person.  Although the Veteran withdrew his first 
hearing request, with the subsequent development of evidence the 
Veteran apparently wishes to avail himself of the procedural 
right to a hearing.  

The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2009), as a Board 
decision may be vacated when there is a prejudicial failure to 
afford an appellant a personal hearing.  In order to ensure full 
compliance with due process requirements, therefore, such a 
hearing must be scheduled.  Travel Board hearings are scheduled 
by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing pursuant to his June 
2010 request, at the earliest available 
opportunity.  The RO should notify the 
Veteran and his representative of the date 
and time of the hearing, in accordance 
with 38 C.F.R. § 20.704(b) (2009), and 
should associate a copy of such notice 
with the claims file.  After the hearing, 
the claims files should be returned to the 
Board in accordance with current appellate 
procedures.

The Veteran should be advised that a 
withdraw of a hearing is tantamount to 
failing to appear for a scheduled hearing.  
The Veteran should be informed that when a 
hearing is scheduled and he fails to 
appear, no further request for a hearing 
will be granted unless good cause is shown 
or a motion to reschedule is received 
within 15 days.  38 C.F.R. § 20.702(d) 
(2009).  Such motion to reschedule must 
include the reason or reasons the Veteran 
could not attend the originally scheduled 
hearing and the reason a timely request 
for a postponement for the hearing was not 
submitted.  Id. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


